J-S30032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                          Appellee

                     v.

EUGENE LAMONT DAVIS

                          Appellant                 No. 1440 EDA 2015


                    Appeal from the Order April 13, 2015
            in the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0009685-2014


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                            FILED JUNE 20, 2016

      Appellant Eugene Lamont Davis appeals the order entered April 13,

2015 in the Philadelphia County Court of Common Pleas denying his motion

to dismiss pursuant to 18 Pa.C.S. § 110 (“Motion to Dismiss”). After careful

review, we affirm.

      The trial court set forth the straight-forward facts and procedural

history underlying this matter as follows:

             On March 22, 2014, Philadelphia Police Officers Christopher
      Sweeney and Metzger (first name not given), in a marked patrol
      vehicle, observed [Appellant] driving a vehicle with tinted
      windows at a high rate of speed and disregarding a stop sign.
      The officers attempted to stop [Appellant’s] vehicle by operating
      their lights and sirens. [Appellant] allegedly failed to pull over
      for several blocks. During the pursuit, [Appellant] allegedly sped
      through two steady red lights and two additional stop signs,
      causing another vehicle to swerve out of the way. [Appellant]
      was arrested and was charged with driving under the influence
      (75 Pa.C.S. § 3802), fleeing and eluding police (18 Pa.C.S. §
      3733), and recklessly endangering another person (18 Pa.C.S. §
J-S30032-16


      2705). [Appellant] was also issued traffic citations under the
      Motor Vehicle Code.1
         1
           – [Appellant] received four citations for driving without a
         license [], reckless driving [], disregarding a red signal [],
         and illegal sunscreen [].

             On May 23, 2014, [Appellant] was found guilty in absentia
      on all four traffic offenses before the Honorable Robert A.
      Saracen in Municipal Court – Traffic Division. The DUI charge
      was listed in the Criminal Division of Municipal Court for
      disposition.    A preliminary hearing was held before the
      Honorable Roger F. Gordon and [Appellant] was bound over for
      trial on all charges. On January 4, 2015, [Appellant] filed a
      Motion to Dismiss pursuant to 18 Pa.C.S. § 110. On April 13,
      2015, this court denied [Appellant’s] Motion to Dismiss.
      [Appellant] filed a Notice of Appeal on May 12, 2015.          A
      Statement of Matters Complained of on Appeal pursuant to Rule
      1925(B) was not ordered.

Trial Court Pa.R.A.P. 1925(a) Opinion, filed August 19, 2015 (“1925(a)

Opinion”), pp. 1-2 (some footnotes omitted).

      Appellant raises the following claim for our review:

      Did not the lower court err in denying [A]ppellant’s motion to
      dismiss pursuant to 18 Pa.C.S. § 110 in that: (i) [Appellant] was
      found guilty in Philadelphia Municipal Court’s Traffic Division on
      four traffic citations; (ii) the Traffic Division prosecutions were
      based upon the same criminal conduct and/or [a]rose from the
      same criminal episode as the instant criminal charges; (iii) the
      Commonwealth was aware of the instant charges before the
      commencement of the trial on the former charges; and, (iv)
      these instant charges occurred within the same judicial district
      as the former prosecutions in the Philadelphia Municipal Court’s
      Traffic Division?

Appellant’s Brief, p. 3.

      A claim regarding compulsory joinder pursuant to 18 Pa.C.S. § 110

raises a question of law reviewed under a de novo standard of review and a

plenary scope of review. Commonwealth v. Fithian, 961 A.2d 66, 71 n.4


                                     -2-
J-S30032-16



(Pa.2008); see also Commonwealth v. Barber, 940 A.2d 369, 376

(Pa.Super.2007).

      Appellant claims the trial court erred by denying his Motion to Dismiss.

Appellant’s Brief, pp. 7-16. Specifically, he claims 18 Pa.C.S. § 110 requires

joinder of all charges involved in the same transaction, and that the

Commonwealth’s failure to prosecute his DUI charges at the same time and

in the same court where he was convicted of summary traffic offenses

requires dismissal of the DUI charge. Id. He is incorrect.

      The Crimes Code provides, in relevant part:

      § 110. When prosecution barred by former prosecution for
      different offense

      Although a prosecution is for a violation of a different provision
      of the statutes than a former prosecution or is based on different
      facts, it is barred by such former prosecution under the following
      circumstances:

         (1) The former prosecution resulted in an acquittal or in a
         conviction as defined in section 109 of this title (relating to
         when prosecution barred by former prosecution for the
         same offense) and the subsequent prosecution is for:

                                   *****

         (ii) any offense based on the same conduct or arising from
         the same criminal episode, if such offense was known to
         the appropriate prosecuting officer at the time of the
         commencement of the first trial and occurred within the
         same judicial district as the former prosecution unless the
         court ordered a separate trial of the charge of such
         offense[.]

18 Pa.C.S. § 110. As our Supreme Court has explained:




                                      -3-
J-S30032-16


      Section 110(1)(ii) . . . contains four requirements which, if met,
      preclude a subsequent prosecution due to a former prosecution
      for a different offense:

         (1) the former prosecution must have resulted in an
         acquittal or conviction;

         (2) the current prosecution is based upon the same
         criminal conduct or arose from the same criminal episode
         as the former prosecution;

         (3) the prosecutor was aware of the instant charges before
         the commencement of the trial on the former charges; and

         (4) the current offense occurred within the same judicial
         district as the former prosecution.

Commonwealth v. Fithian, 961 A.2d 66, 72 (Pa.2008) (internal citation

omitted).       “The policies served by the statute are two-fold: to protect

accused persons from governmental harassment of undergoing successive

trials for offenses stemming from the same episode, and to promote judicial

economy and finality by avoiding repetitious litigation.” Commonwealth v.

George, 38 A.3d 893, 896 (Pa.Super.2012).

      “[T]he Supreme Court of Pennsylvania has [] stated unequivocally that

the compulsory joinder requirement of 18 Pa.C.S.[] § 110 is inapplicable

where   .   .    .   the   offense   first   prosecuted   was   a   summary   one.”

Commonwealth v. Barber, 940 A.2d 369, 379 (Pa.Super.2007) (quoting

Commonwealth v. Caufman, 662 A.2d 1050, 1051 (Pa.1995)); see also

Commonwealth v. Taylor, 522 A.2d 37 (Pa.1987) (“[The Supreme

Court’s] interpretation of section 110(1)(ii) . . . allows a summary offense to

be disposed of prior to the prosecution of a misdemeanor.”). This Court has

noted that “the Supreme Court of Pennsylvania [has] announced that the


                                             -4-
J-S30032-16



compulsory joinder statute requires all summary offenses based on the same

conduct to be prosecuted in a single proceeding, not that all offenses, both

summary and nonsummary, must be prosecuted in a single proceeding.”

Barber, 940 A.2d at 379 (citing Commonwealth v. Failor, 770 A.2d 310,

313 (Pa.2001)) (emphasis in original); Commonwealth v. Geyer, 687 A.2d

815, 817 (Pa.1996) (discussing Commonwealth v. Breitegan, 456 A.2d

1340, 1341 (Pa.1983) for the proposition that Section 110 does not bar the

prosecution of a misdemeanor after a defendant enters a guilty plea to

summary traffic citations arising from the same criminal episode).

      As the Supreme Court has explained:

      The disposition of a summary offense in a traffic matter prior to
      the trial of a misdemeanor or felony does not present the type of
      governmental harassment of a defendant that would offend
      double jeopardy concerns. Additionally, judicial economy is not
      served by requiring our Courts of Common Pleas to dispose of
      these matters which are regularly entrusted to the district
      justices for disposition. It is fundamental that a rule of law
      should not be applied where its application fails to serve the
      purposes for which it was designed.

Commonwealth v. Beatty, 455 A.2d 1194, 1198 (Pa.1983) (footnote and

internal citation omitted).

      Here, the Commonwealth did not try Appellant separately for multiple

summary offenses stemming from the same criminal episode.            Instead,

Appellant was convicted of multiple summary traffic violations and then was




                                    -5-
J-S30032-16



prosecuted on multiple criminal charges.1 As discussed supra, Section 110

does not bar such prosecutions, and Appellant’s argument to the contrary

fails.

         Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/20/2016




____________________________________________


1
 Appellant’s first offense DUI charges, the fleeing and eluding police charge,
and the recklessly endangering another person charge are all graded as
misdemeanors. See 75 Pa.C.S. § 3803; 75 Pa.C.S. § 3733(a.2)(1); 18
Pa.C.S. § 2705.



                                           -6-